IN THE SUPREME COURT OF THE STATE OF DELAWARE


  STEVEN R. HANEY,                          §
                                            §      No. 575, 2015
         Defendant Below,                   §
         Appellant,                         §
                                            §      Court Below:
                v.                          §
                                            §      Superior Court of the
  BANK OF AMERICA,                          §      State of Delaware
                                            §
                                            §      C. A. No. S14L-10-029
         Plaintiff Below,                   §
         Appellee.                          §

                              Submitted: May 4, 2016
                              Decided: May 5, 2016

  Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.

                                          ORDER


         This 5th day of May 2016, the Court, having considered this matter on the briefs of

the parties, has concluded that the same should be affirmed on the basis of and for the

reasons assigned by the Superior Court in its decision of October 16, 2015.

         NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                            BY THE COURT:


                                            /s/ Karen L. Valihura
                                                   Justice